CUNNINGHAM, J.,
DISSENTING:
I respectfully and mildly dissent from the Chief Justice’s well written opinion. I respectfully, but strongly, disagree with Justice Noble’s concurring opinion in this case.
It appears to me that the Majority opinion does an accurate and well-reasoned analysis of the constitutional requirements for roadblock license and sobriety checks. The opinion is assuredly correct when it states that our U.S. Supreme Court has upheld checkpoints because the public interest in removing drunk drivers from our public highways trumps any brief imposition placed upon the traveling public being stopped on the highway. It is further correct that our own Buchanon case establishes four general guidelines in determining if the roadblock meets constitutional muster. Commonwealth v. Buchanon, 122 S.W.3d 565, 571 (Ky.2003). I continue my agreement with the Chief Justice’s reliance on the Buchanon factors as well as his added caveat that the “list is not exhaustive, and violation of one factor alone does not necessarily result in a constitutional violation” (emphasis added). I part ways with the opinion as to how the analysis is applied to this case.
The Majority opinion seems to contradict its own declaration that one deficient factor is not lethal to the validity of the roadblock. This creates the very point of our disagreement. Our Court seems to find that the roadblock was basically in compliance with three of the four requirements. That is, the Majority states that the roadblock lacked adequate notice by not erecting warning signs down the road or posting any announcement of the upcoming checkpoint. That is only one violation of the four requirements. In light of the fact that there were parked police cruisers with lights flashing, I do not believe that the lack of warning signs or announcements was in and of itself fatal to the stop. Therefore, I believe that under the totality of the circumstances there was substantial compliance with Buchanon and the myriad of U.S. Supreme Court cases dealing with this issue.
More importantly, I find it is necessary to confront the faulty reasoning of Justice Noble’s concurring opinion. For good reason, the Majority opinion does not mention our Bauder decision. Bauder v. Commonwealth, 299 S.W.3d 588 (Ky.2009). While both cases deal with police traffic checkpoints, the issues involved are totally unrelated. It appears that my highly esteemed sister on the Court attempts to resurrect her dissenting vote in Bauder and shoe *177horn it into this case to make it read something which it does not.
It is certain that neither our forefathers who fashioned the Fourth Amendment to our U.S. Constitution nor our Kentucky ancestors who wrote Section 10 to our State Constitution envisioned the automobile. They certainly did not anticipate hoW it has taken over our lives and shaped our country. Nor could they have foreseen the heart wrenching slaughter on our highways from drunk drivers.
The U.S. Supreme Court over the past 100 years has had to deal with how the automobile is to be treated under the Fourth Amendment. Surely this small compartment of steel on wheels, racing down the public highways, is not a dwelling or building as envisioned by the founding fathers. Yet, it.became apparent as the car became more sophisticated that it was an enclosure within which Americans were spending more and more time, and which they were developing more and more an expectation of privacy. At the same time, because of the mobility of the automobile, and its invasion of our publicly financed roads, the State had a critical interest in regulating its use and the sobriety of its drivers. So, the high Court went to work on fashioning a special approach to vehicles that tried to protect both the public interest of maintaining safe highways and the private interest of freedom from unlawful search and seizure. This long constitutional journey began a little over ninety years ago. In the 1925 case of Carroll v. U.S., 267 U.S. 132, 152, 45 S.Ct. 280, 69 L.Ed. 543 (1925), the U.S. Supreme Court recognized that the horseless carriage was subject to a different Fourth Amendment analysis from the home. Id. at 153, 45 S.Ct. 280. This approach was followed in later cases where the more stringent Fourth Amendment protections afforded a dwelling did not apply to a car. See U.S. v. Martinez-Fuerte, 428 U.S. 543, 561, 96 S.Ct. 3074, 49 L.Ed.2d 1116 (1976) (citing McDonald v. United States, 335 U.S. 451, 69 S.Ct. 191, 93 L.Ed. 153 (1948)); see also U.S. v. Ortiz, 422 U.S. 891, 896 n. 2, 95 S.Ct. 2585, 45 L.Ed.2d 623 (1975). While the owner of an automobile and its occupants have Fourth Amendment protection from unlawful- search and seizures, a warrantless search may still be conducted as long as the officer has probable cause justifying the stop. See Wilson v. Commonwealth, 37 S.W.3d 745, 749 (Ky.2001) (holding that an officer may lawfully conduct a traffic stop if he or she has probable cause to believe that a traffic violation has occurred) (citing Whren v. U.S., 517 U.S. 806, 116 S.Ct. 1769, 135 L.Ed.2d 89 (1996)). Law enforcement may also conduct investigatory stops for the purpose of investigating possible criminal activities based upon “reasonable suspicion.” Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968). What is “reasonable suspicion” must be based on the totality of the circumstances, U.S. v. Arvizu, 534 U.S. 266, 122 S.Ct. 744, 151 L.Ed.2d 740 (2002).
A constitutional journey dealing with the roadblock began in Martinez-Fuerte, 428 U.S. 543, 96 S.Ct. 3074, 49 L.Ed.2d 1116. In that case, the highest Court recognized that the stopping of a traveling motorists was a seizure under our Fourth Amendment and entitled to its protection. Id. at 555, 96 S.Ct. 3074. However, it also recognized the legitimacy of the stopping of cars at a checkpoint some sixty miles from the Mexican border in order to check for illegal aliens. Id. As the Court stated, “The regularized manner in which established checkpoints are operated is visible evidence, reassuring to law-abiding motorists, that the stops are duly authorized and *178believed to serve the public interest.”18 Id. at 559, 96 S.Ct. 3074.
Three years later in Delaware v. Prouse, 440 U.S. 648, 99 S.Ct. 1391, 59 L.Ed.2d 660 (1979), the Court made it -clear that thé stop of individual motorists at the whim and discretion of law enforcement officers under the auspices of checking for proper car registration would not be allowed. One of the Court’s main concerns of the individualized and selective stop as in Prouse was the unsettling surprise and even fright of. being pulled over unexpectedly. The Court found that concern.was ameliorated with the properly regulated roadblock. The Court stated that the roadblock stops are acceptable because the “generating of concern or even fright on the part of lawful travelers is appreciably less in the' case of a checkpoint stop.” Martinez-Fuerte, 428 U.S. at 558, 96 S.Ct. 3074.
So it is to reassure the “law-abiding motorists” that they are not being selectively picked out for scrutiny. The main reason for clear notiee of what is taking place is to be seen by the traveling public.
Continuing on the road checkpoint law, we come to the 1990 Sitz case which brings together roadblock law and specifically repudiates the reasoning of the- concurring opinion in this case. Michigan Dept. of State Police v. Sitz, 496 U.S. 444, 110 S.Ct. 2481, 110 L.Ed.2d 412 (1990). In this seminal decision our nation’s highest Court fully endorsed the use of properly operated police roadblocks to check for drunk drivers just as roadblocks were justified to detect illegal aliens in Martinez-Fuerte. Lamenting the magnitude of the drunken driving problem on our highways, it fully endorsed the state’s interest in its eradication. Sitz, 496 U.S. at 451, 110 S.Ct. 2481 (citing Breithaupt v. Abram 352 U.S. 432, 77 S.Ct. 408, 1 L.Ed.2d 448 (1957) (“The increasing slaughter on our highways .,. now reaches the astounding figures only heard of on the battlefield.”)).
The Michigan Court of Appeals, from which the state appealed, followed the reasoning expounded by Justice Noble’s concurrence. It found that the intrusion upon the motorists was impermissible because “the.record failed to-demonstrate that approaching motorists would be aware of their option to make U-tums or turnoffs to avoid the checkpoints.” Sitz, 496 U.S. at 452, 110 S.Ct. 2481.
In reversing the Michigan highest court, our U.S. Supreme Court rejected that notion by stating, “We believe the Michigan courts misread our cases concerning the degree of ‘subjective intrusion’ and the potential for generating fear and surprise. The ‘fear and surprise’ to be considered are not the natural fear of one who has been drinking over the prospect of being stopped at a sobriety checkpoint but, rather, the fear and surprise engendered in law-abiding motorists by the nature of the stop.” Id.
In other words, the appropriate notice of the upcoming roadblock is not a highway Miranda warning'giving all motorists the option to turn around. It is a notice of lawful authority ahead, stopping everyone that is coming through. Unlike the individualized stop condemned in Prouse, everyone is being pulled over. You can relax.
The last stop on the “road to roadblock law” was a little over fifteen years ago in the U.S. Supreme Court case of City of Indianapolis v. Edmond, 531 U.S. 32, 121 S.Ct. 447, 148 L.Ed.2d 333 (2000), cited by *179the Chief Justice in the majority opinion. That decision reaffirmed the legitimacy of the State’s use of roadblocks for the detection of offenses which deal particularly with highway safety. Thusly, checkpoints for drunk drivers and proper automobile licensing were once again upheld. In Edmond, however, the high Court .proclaimed that such procedures could not be set up for the purpose of drug interdiction or any other “general interest in crime control.” By placing limitation upon the use of such roadblocks, the high Court underscores once again , the importance it places in the public interest in getting drunk drivers off the road. It would be totally incongruous and inconsistent -with this aim — even nonsensical — if the U.S. Supreme Court required ample notice of the upcoming roadblock for the purpose of giving the traveling public, including drunken drivers, the option of turning around and driving drunk somewhere else. But that is exactly the position the concurring opinion takes in this case.
Must everyone stop at one of these roadblocks? Can one blow off the officer and speed right past? Can a motorist be cited for not stopping? That question is yet to be decided. But it doesn’t make sense for the U.S. Supreme Court to support well regimented roadblocks to catch drunk drivers, if it would permit all motorists, including drunk drivers, to turn around and drive the other way. A voluntary roadblock for drunk drivers sounds ludicrous.19
I' am not alone in my position. And some have said it better. “A bright-line rule that a vehicle that flees from a roadblock necessarily arouses reasonable- suspicion would be constitutional and preferable to vaguer' standards for three independent reasons. First, allowing drivers to legally turn around at checkpoints undermines the constitutional justification ' behind the checkpoints. Second, road checkpoint evasions involve flight, from police under circumstances that should suffice to-create reasonable suspicion under existing flight doctrine. Finally, a bright-line rule will help limit police discretion and thus further the essential purpose of the Fourth Amendment.” Shan Patel, Note, Per Se Reasonable Suspicion: Police Authority to Stop Those Who Flee from Road Checkpoints, 56 Duke L.J. 1621, 1642 (2007).
Says North Carolina’s highest court: “the purpose of any checkpoint .,. would be defeated if drivers had the option to ‘legally avoid,’ ignore or circumvent the checkpoint,...” State v. Foreman, 351 N.C. 627, 527 S.E.2d 921, 924 (2000).
While the U.S. Supreme Court has not yet weighed in on the specific issue, Sitz did approve the diverting of the motorists for further investigation by a second officer if suspicion is aroused by the requested stop. As Justice Stevens points out in his concurrence, it can be nothing more than “a ruddy complexion, an unbuttoned shirt, bloodshot eyes, or speech impedi-ment_”. Sitz, 496 U.S. at 465, 110 S.Ct. 2481 (J. Stevens, Dissent).- Surely turning around and going the other way is equally suspicious. Totally innocent, perhaps in reality, but suspicious at the time to the responsible and vigilant eye of the police*180man conducting a roadblock to catch drunk drivers.' That-is all that we say in Bander.
To the credit of the Majority in this case, and contrary to the concurring opinion of Justice Noble, this opinion has nothing to do with Bander. If it had, the learned Chief Justice would have said so.
For all of the above stated reasons, I dissent. •
Wright, J., joins;

. It is noteworthy to point out that the Court also condoned, diverting of some motorists to a more extensive questioning if they were of Mexican descent. This subsequent intrusion provides subtle support for our Bauder decision.


. KRS 520,'100(l)(b) defines the crime of fleeing or evading a police officer in the second degree as "while operating a motor vehicle with intent to elude or flee, the person knowingly or wantonly disobeys a recognized direction to stop his vehicle, given by a person recognized to be a peace officer.” There is a caveat that the offense does not pertain to direction of a "traffic control officer.” The commentary is not clear as to whether an officer conducting a roadblock would be a "traffic control officer” since that exclusion is predicated upon the assumption that there are adequate traffic offenses to cover that situation. Of course there is no traffic offense •to cover failure to .stop at a police roadblock.